MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                      Jan 24 2020, 10:00 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                         CLERK
                                                                       Indiana Supreme Court
purpose of establishing the defense of res judicata,                      Court of Appeals
collateral estoppel, or the law of the case.                                and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEY FOR APPELLEE
John G. Wetherill                                      B. Michael Macer
Wetherill Law Office                                   Biesecker Dutkanych & Macer, LLC
Rockport, Indiana                                      Evansville, Indiana



                                             IN THE

    COURT OF APPEALS OF INDIANA

Justin Stein,                                             January 24, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-DC-1306
                                                          Appeal from the Spencer Circuit
        v.                                                Court
                                                          The Hon. Karen Werner, Special
                                                          Judge
Heather Stein,
                                                          Trial Court Cause No.
Appellee-Petitioner.                                      74C01-1708-DC-423




Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020               Page 1 of 8
                                          Case Summary
[1]   Justin Stein (“Husband”) and Heather Stein (“Wife”) began cohabitating in

      2009 and married in 2012. Throughout the marriage, Husband worked for

      Stein Turkey Farm, LLC (“the LLC”), which operated his family’s farm and in

      which he had a 49% share. Although Wife worked full-time, she contributed

      significant work to the LLC’s turkey and horse businesses. Wife also paid half

      of the couple’s bills and did most of the work to maintain the household, which

      included Wife’s child from a previous relationship and the parties’ son

      (“Child”). In May of 2017, Wife petitioned for dissolution of the marriage.

      After a final hearing, the trial court awarded all of Husband’s interest in the

      LLC to him and ordered an equal division of the marital estate. Husband

      contends that the trial court’s equal division of the marital estate is contrary to

      law. Because we disagree, we affirm.


                            Facts and Procedural History
[2]   Husband was born on April 20, 1987, and Husband and Wife began living

      together in autumn of 2009 and married on May 5, 2012. Wife worked full-

      time for approximately $12.00 per hour during the marriage, while Husband

      averaged $70,999.00 per year in net earnings from 2015 through 2017 working

      on his family’s farm. While married, the parties evenly divided their bills, with

      Wife paying the water, cable television, electricity, internet, telephone bills and

      for most of the groceries, cleaning supplies, landscaping, interior upgrades,

      health insurance for the family, and daycare costs. Wife was also primarily




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020   Page 2 of 8
      responsible for maintaining the House and taking care of Child and Wife’s child

      from a previous relationship.

[3]   The Steins’ farm, which began operations in 1994 and did business during the

      marriage by the LLC, has turkey, horse, and cattle businesses. Husband owned

      49% of the LLC while his father owned the rest. The LLC raises turkeys owned

      by Perdue until they are ready for processing. Wife would help set up houses

      for poults, set up feeder rings, and fill feeders and perform other tasks related to

      the turkey business. At times, Wife would work from eight to ten hours per day

      on the weekend for the turkey operation. The LLC also operated a horse

      business, which was primarily run by Wife and sold approximately 200 horses

      per year. Wife would ride and work with the horses, photograph them for sale,

      and deal directly with buyers. Even though Wife did most of the work, the

      proceeds from the horse business were deposited in Husband’s segregated

      account.

[4]   On May 5, 2017, Wife petitioned for dissolution of her marriage to Husband,

      and a final hearing was conducted on February 21 and 28, 2019. By that time,

      Wife was making more money; in 2018, she made $26,111.00 in adjusted gross

      income. Tax records admitted at the hearing indicated that Husband was a

      49% owner of the LLC, and Gregory Wasson appraised it and testified that it

      was worth $346,500.00 as of September 13, 2018. On May 10, 2019, the trial

      court issued its order on, inter alia, property division, in which it awarded

      Husband $218,202.00 and Wife $185,895.85.


                                 Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020   Page 3 of 8
[5]   Husband contends that the trial court abused its discretion in dividing the

      marital estate. Indiana Code section 31-15-7-5 provides as follows:

              The court shall presume that an equal division of the marital
              property between the parties is just and reasonable. However, this
              presumption may be rebutted by a party who presents relevant
              evidence, including evidence concerning the following factors, that
              an equal division would not be just and reasonable:
                  (1) The contribution of each spouse to the acquisition of the
                  property, regardless of whether the contribution was income
                  producing.
                  (2) The extent to which the property was acquired by each
                  spouse:
                       (A) before the marriage; or
                       (B) through inheritance or gift.
                  (3) The economic circumstances of each spouse at the time the
                  disposition of the property is to become effective, including the
                  desirability of awarding the family residence or the right to
                  dwell in the family residence for such periods as the court
                  considers just to the spouse having custody of any children.
                  (4) The conduct of the parties during the marriage as related to
                  the disposition or dissipation of their property.
                  (5) The earnings or earning ability of the parties as related to:
                       (A) a final division of property; and
                       (B) a final determination of the property rights of the
                       parties.
[6]   “Subject to the statutory presumption that an equal distribution of marital

      property is just and reasonable, the disposition of marital assets is committed to

      the sound discretion of the trial court.” Augspurger v. Hudson, 802 N.E.2d 503,

      512 (Ind. Ct. App. 2004).




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020   Page 4 of 8
               An abuse of discretion occurs if the trial court’s decision is clearly
               against the logic and effect of the facts and circumstances, or the
               reasonable, probable, and actual deductions to be drawn
               therefrom. An abuse of discretion also occurs when the trial
               court misinterprets the law or disregards evidence of factors listed
               in the controlling statute. The presumption that a dissolution
               court correctly followed the law and made all the proper
               considerations in crafting its property distribution is one of the
               strongest presumptions applicable to our consideration on
               appeal. Thus, we will reverse a property distribution only if there
               is no rational basis for the award and, although the circumstances
               may have justified a different property distribution, we may not
               substitute our judgment for that of the dissolution court.
      Id. (citations, quotation marks, and brackets omitted).

[7]   Finally, because Husband had the burden to establish that an unequal division

      was warranted, he appeals from a negative judgment.

               A judgment entered against a party who bore the burden of proof
               at trial is a negative judgment. Garling v. Ind. Dep’t of Natural Res.,
               766 N.E.2d 409, 411 (Ind. Ct. App. 2002). On appeal, we will
               not reverse a negative judgment unless it is contrary to law.
               Mominee v. King, 629 N.E.2d 1280, 1282 (Ind. Ct. App. 1994).
               To determine whether a judgment is contrary to law, we consider
               the evidence in the light most favorable to the appellee, together
               with all the reasonable inferences to be drawn therefrom. J.W. v.
               Hendricks Cnty. Office of Family & Children, 697 N.E.2d 480, 482
               (Ind. Ct. App. 1998). A party appealing from a negative
               judgment must show that the evidence points unerringly to a
               conclusion different than that reached by the trial court.
               Mominee, 629 N.E.2d at 1282.
      Smith v. Dermatology Assocs. of Fort Wayne, P.C., 977 N.E.2d 1, 4 (Ind. Ct. App.

      2012).




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020   Page 5 of 8
[8]   While Husband does not dispute the valuation of any component of the marital

      estate, he contends that the trial court abused its discretion in ordering its equal

      division.1 Specifically, Husband contends that he successfully rebutted the

      presumption of an equal division in light of his interest in the LLC, which he

      claims to have received through premarital inheritance or gift. As mentioned,

      the presumption of equal division may be rebutted by evidence regarding the

      extent to which property was acquired through inheritance or gift. See Ind.

      Code § 31-15-7-5(2)(A), -5(2)(B).

[9]   Husband’s entire argument appears to be based on the premise that his 49%

      stake in the LLC was acquired through a premarital gift or inheritance and that

      the intent of Husband’s family was to keep the LLC and farm intact and pass it

      to Husband at some point. As Wife points out, however, Husband identifies no

      evidence in the record indicating how much—if any—of Husband’s interest in

      the LLC was acquired through inheritance or gift. Even though Wife testified

      that it was her understanding that Husband’s initial interest in the LLC was a

      gift from his parents, there is no evidence to establish the nature or amount of

      that initial interest or when the gift occurred. As for Husband’s family’s intent,

      Husband does not explain, nor is it clear to us, why it should result in an

      unequal division of the marital estate. In any event, the trial court awarded all




      1
        We would be remiss if we did not point out that while the trial court indicated that it was dividing the
      marital estate evenly, it, in fact, awarded $32,306.15 more to Husband than to Wife due to her willingness to
      take only half of the value of the House and a bank account. That said, Husband frames his argument as
      though the trial court ordered an equal division, and Wife seems to respond to it on those terms.



      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020                  Page 6 of 8
       of Husband’s interest in the LLC to him, so the family farm remains intact and

       in Husband’s family.

[10]   Moreover, as Wife points out, even if we assume that Husband’s 49% share of

       the LLC was entirely the result of a premarital gift or inheritance, that is only

       one factor for the trial court to consider. Contrary to Husband’s claim, Wife

       presented substantial evidence, which the trial court was entitled to credit, that

       she essentially ran the horse operation while the proceeds went to Husband and

       also contributed many hours to the LLC’s turkey operation. Wife also

       presented evidence that she paid the bills for water, cable television, electricity,

       internet, and telephone and for most of the groceries, cleaning supplies,

       landscaping, interior upgrades, health insurance, and daycare; maintained the

       House; and did the cooking. Even if we assume that Husband acquired his

       entire stake in the LLC through gift or inheritance, we cannot say, in light of

       Wife’s contributions to the LLC and the household during the marriage, that

       the trial court abused its discretion in ordering an equal division of the marital

       estate.

[11]   Husband relies on the decision by another panel of this court in Dahlin v.

       Dahlin, 397 N.E.2d 606 (Ind. Ct. App. 1979), in which we reversed the trial

       court’s near-equal distribution of the marital estate. In Dahlin, the trial court

       awarded $44,000.00 to the husband and $43,000.00 to the wife following the

       dissolution of their marriage. Id. at 608. The husband argued that the near-

       equal division of the marital estate was an abuse of discretion and pointed to

       the following uncontested facts:


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020   Page 7 of 8
               (1) that [the husband] entered the marriage with a net worth of
               approximately $65,000; (2) that [the wife] entered the marriage
               with a net worth of less than $10,000; (3) that virtually all of the
               parties’ financial obligations were paid by [the husband],
               including a large mortgage and note obligation on the parties’
               real estate; and (4) that [the wife]’s earnings made a negligible
               contribution to the parties’ finances.
       Id. We agreed with the husband, concluding that “[t]he short duration of the

       marriage, the substantial property and financial contributions of [the husband],

       the extremely limited contribution of [the wife], and the fact of [the husband]’s

       imminent retirement on a modest pension are all circumstances which militate

       against the division made below.” Id.

[12]   Dahlin, however, is readily distinguished. Here, although the marriage was

       approximately five years in duration, Husband and Wife lived together for three

       years prior to their wedding. Moreover, although there is some indication that

       Husband had more assets than Wife before the marriage, there is no evidence

       that the disparity was as great as that in Dahlin. As mentioned, there is also

       ample evidence that Wife made significant financial and other contributions to

       the running of the parties’ household during the marriage and contributed

       significant labor to the LLC. Finally, Husband is now thirty-two years old, not

       facing the imminent prospect of retirement on a small, fixed income, as was the

       husband in Dahlin. Due to the many differences between the two cases, our

       decision in Dahlin does not require reversal in this case.

[13]   The judgment of the trial court is affirmed.


       Robb, J., and Altice, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1306 | January 24, 2020   Page 8 of 8